



FORBEARANCE AGREEMENT


This FORBEARANCE AGREEMENT (this "Agreement") is entered into as of March 27,
2017 by and among Fenix Parts, Inc., a Delaware corporation (the "U.S.
Borrower"), Fenix Parts Canada, Inc., a Canadian corporation (the "Canadian
Borrower" and, together with the U.S. Borrower, the "Borrowers" and individually
a "Borrower"), the direct and indirect Subsidiaries of U.S. Borrower party to
this Agreement, as U.S. Guarantors, the direct and indirect Subsidiaries of
Canadian Borrower party to this Agreement, as Canadian Guarantors, the Lenders
party hereto and BMO Harris Bank N.A., as Administrative Agent.
R E C I T A L S:
WHEREAS, Borrowers, Guarantors, Lenders and Administrative Agent are parties to
that certain Amended and Restated Multicurrency Credit Agreement, effective as
of December 31, 2015 (as amended, supplemented or otherwise modified from time
to time, the "Credit Agreement");
WHEREAS, as of the date hereof, the Existing Defaults (as defined below) have
occurred and are continuing and the Anticipated Defaults (as defined below) will
occur;
WHEREAS, Borrowers have requested that, subject to the terms and conditions of
this Agreement, Administrative Agent and Lenders forbear from exercising their
rights as a result of the Specified Defaults (as defined below); and
WHEREAS, Administrative Agent and Lenders are willing to agree to forbear from
exercising certain of their rights and remedies solely during the Forbearance
Period (as defined below) and on the terms and conditions specified herein.
NOW, THEREFORE, in consideration of the foregoing, and the respective
agreements, warranties and covenants contained herein, the parties hereto agree
as follows:
SECTION 1.    DEFINITIONS
1.1.    Interpretation. All capitalized terms used herein (including the
recitals hereto) will have the respective meanings ascribed thereto in the
Credit Agreement unless otherwise defined herein. The foregoing recitals,
together with all exhibits attached hereto, are incorporated by this reference
and made a part of this Agreement. Unless otherwise provided herein, all section
and exhibit references herein are to the corresponding sections and exhibits of
this Agreement.
1.2.    Additional Definitions. As used herein, the following terms will have
the respective meanings given to them below:
(a)    "Actual Liquidity" means as of 5:00 pm (Central Time) on any date of
determination, the unrestricted cash and cash equivalents of the Loan Parties
consisting of collected funds on deposit in all deposit accounts maintained in
the United States and Canada and subject to a tri-party deposit account control
agreement in favor of Administrative Agent less the amount of all checks that
have been distributed by the Loan Parties but not yet cashed.
(b)    "Anticipated Defaults" means, collectively, the Events of Default
identified on Exhibit A hereto as the "Anticipated Defaults".





--------------------------------------------------------------------------------





(c)    "Budget" means the cash-flow budget attached hereto as Exhibit B, as such
budget may be amended with the written consent of Administrative Agent.
(d)    "Existing Defaults" means, collectively, the Events of Default identified
on Exhibit A hereto as the "Existing Defaults".
(e)    "Forbearance Period" means the period commencing on the date hereof and
ending on the date which is the earliest of (i) at the election of
Administrative Agent, the occurrence or existence of any Event of Default, other
than the Specified Defaults; (ii) May 26, 2017; or (iii) the occurrence of any
Termination Event.
(f)    "Specified Defaults" means, collectively, the Existing Defaults and the
Anticipated Defaults.
(g)    "Termination Event" means (i) the initiation of any action by any
Borrower, any Guarantor or any Releasing Party (as defined herein) to invalidate
or limit the enforceability of any of the acknowledgments set forth in
Section 2, the release set forth in Section 8.6 or the covenant not to sue set
forth in Section 8.7 or (ii) the occurrence of an Event of Default under
Sections 8.1(j) or (k) of the Credit Agreement.
SECTION 2.    ACKNOWLEDGMENTS
2.1.    Acknowledgment of Obligations. Each Borrower hereby acknowledges,
confirms and agrees that as of the open of business on March 27, 2017,
(a) Borrowers are indebted to Lenders in respect of the U.S. Revolving Loans in
the principal amount of $11,815,000.00, (b) Borrowers are indebted to Lenders in
respect of the Canadian Revolving Loans in the principal amount of $915,279.95,
(c) Borrowers are indebted to Lenders in respect of the Term Loan in the
aggregate principal amount of $8,750,000.00, and (d) Borrowers are indebted to
Lenders in respect of the L/C Obligations in the principal amount of
$7,025,000.00. Each Borrower hereby acknowledges, confirms and agrees that all
such Loans, together with interest accrued and accruing thereon, and all fees,
costs, expenses and other charges now or hereafter payable by any Borrower to
Lenders under the terms of the Credit Agreement and the other Loan Documents,
are unconditionally owing by Borrowers to Lenders, without offset, defense or
counterclaim of any kind, nature or description whatsoever. Each Borrower
acknowledges that, as a result of the Specified Defaults, and in accordance with
Section 2.10 of the Credit Agreement, Borrowers are, at the election of
Administrative Agent, obligated to pay interest with respect to Loans and
Reimbursement Obligations, from and after June 30, 2016, at a per annum rate of
2.0% in excess of the otherwise applicable interest rate ("Default Rate
Interest") and that, subject to Section 3.2(c) below, such Default Rate Interest
is payable on demand of Administrative Agent; provided, however, if the
Obligations are indefeasibly paid in full, in cash, and the Commitments are
terminated, on or before August 31, 2017, Administrative Agent and Lenders agree
that they shall not demand, and shall be deemed to have waived, payment of such
Default Rate Interest with respect to the Specified Defaults.
2.2.    Acknowledgment of Security Interests. Each Loan Party hereby
acknowledges, confirms and agrees that Administrative Agent has, and will
continue to have, valid, enforceable and perfected first-priority continuing
liens upon and security interests in the Collateral heretofore granted to
Administrative Agent, for the benefit of Administrative Agent and Lenders,
pursuant to the Credit Agreement and the Loan Documents or otherwise granted to
or held by Administrative Agent, for the benefit of Administrative Agent and
Lenders.





--------------------------------------------------------------------------------





2.3.    Binding Effect of Documents. Each Loan Party hereby acknowledges,
confirms and agrees that: (a) this Agreement constitutes a Loan Document,
(b) each of the Credit Agreement and the other Loan Documents to which it is a
party has been duly executed and delivered to Administrative Agent by such Loan
Party, and each is and will remain in full force and effect as of the date
hereof except as modified pursuant hereto, (c) the agreements and obligations of
such Loan Party contained in such documents and in this Agreement constitute the
legal, valid and binding Obligations of such Loan Party, enforceable against it
in accordance with their respective terms, and such Loan Party has no valid
defense to the enforcement of such Obligations, (d) Administrative Agent and
Lenders are and will be entitled to the rights, remedies and benefits provided
for under the Credit Agreement and the other Loan Documents and applicable law
and (e) each Loan Party shall comply with all limitations, restrictions or
prohibitions that would otherwise be effective or applicable under the Credit
Agreement or any of the other Loan Documents during the continuance of any Event
of Default, and except to the extent expressly provided otherwise in this
Agreement, any right or action of any Borrower set forth in the Credit Agreement
or the other Loan Documents that is conditioned on the absence of any Event of
Default may not be exercised or taken as a result of the Existing Defaults.
SECTION 3.    FORBEARANCE IN RESPECT OF SPECIFIED DEFAULTS
3.1.    Acknowledgment of Default. Each Loan Party hereby acknowledges and
agrees that the Existing Defaults have occurred and are continuing, each of
which constitutes an Event of Default and entitles Administrative Agent and
Lenders to exercise their rights and remedies under the Credit Agreement and the
other Loan Documents, applicable law or otherwise. Each Loan Party represents
and warrants that as of the date hereof, no Events of Default exist other than
the Existing Defaults. Each Loan Party hereby acknowledges and agrees that
Administrative Agent and Lenders have the exercisable right to declare the
Obligations to be immediately due and payable under the terms of the Credit
Agreement and the other Loan Documents. Each Loan Party acknowledges that
Lenders are no longer obligated to make any disbursements of the Revolving Loan.
3.2.    Forbearance.
(a)    In reliance upon the representations, warranties and covenants of Loan
Parties contained in this Agreement, and subject to the terms and conditions of
this Agreement and any documents or instruments executed in connection herewith,
Administrative Agent and Lenders agree to forbear during the Forbearance Period
from exercising their rights and remedies under the Credit Agreement and the
other Loan Documents or applicable law in respect of the Specified Defaults. For
the avoidance of doubt, during the Forbearance Period, any additional
disbursements of the Revolving Loan will be made by Lenders in their sole and
absolute discretion.
(b)    Upon the expiration or termination of the Forbearance Period, the
agreement of Administrative Agent and Lenders to forbear will automatically and
without further action terminate and be of no force and effect, it being
expressly agreed that the effect of such termination will be to permit
Administrative Agent and Lenders to exercise immediately all rights and remedies
under the Credit Agreement and the other Loan Documents and applicable law,
including, but not limited to, (i) ceasing to make any further Loans or issuing
any further Letters of Credit and (ii) accelerating all of the Obligations under
the Credit Agreement and the other Loan Documents, in all events, without any
further notice to any Loan Party, passage of time or forbearance of any kind.
(c)    Subject to satisfaction of the conditions to effectiveness set forth in
Section 7 of this Agreement, Administrative Agent and Lenders agree to not make
the election with respect to Default Rate Interest set forth in Section 2.10 of
the Credit Agreement or demand payment of Default Rate Interest during the
Forbearance Period.





--------------------------------------------------------------------------------





3.3.    No Waivers; Reservation of Rights.
(a)    Administrative Agent and Lenders have not waived, are not by this
Agreement waiving, and have no intention of waiving, any Events of Default which
may be continuing on the date hereof or any Events of Default which may occur
after the date hereof (whether the same or similar to the Specified Defaults or
otherwise), and Administrative Agent and Lenders have not agreed to forbear with
respect to any of their rights or remedies concerning any Events of Default
(other than, during the Forbearance Period, the Specified Defaults to the extent
expressly set forth herein) occurring at any time.
(b)    Subject to Section 3.2 above (solely with respect to the Specified
Defaults), Administrative Agent and Lenders reserve the right, in their
discretion, to exercise any or all of their rights and remedies under the Credit
Agreement and the other Loan Documents as a result of any other Events of
Default occurring at any time. Administrative Agent and Lenders have not waived
any of such rights or remedies, and nothing in this Agreement, and no delay on
their part in exercising any such rights or remedies, may or will be construed
as a waiver of any such rights or remedies.
3.4.    Additional Events of Default. The parties hereto acknowledge, confirm
and agree that any misrepresentation by any Loan Party, or any failure of any
Loan Party to comply with the covenants, conditions and agreements contained in
this Agreement, the Credit Agreement or any other Loan Document or in any other
agreement, document or instrument at any time executed or delivered by any Loan
Party with, to or in favor of Administrative Agent or any Lenders will
constitute an immediate Event of Default under this Agreement, the Credit
Agreement and the other Loan Documents (subject to any applicable grace
periods). In the event that any Person, other than Administrative Agent or
Lenders, at any time exercises for any reason (including, without limitation, by
reason of any Specified Defaults, any other present or future Event of Default,
or otherwise) any of its rights or remedies against any Loan Party or any
obligor providing credit support for any Borrower's obligations to such other
Person, or against any Loan Party's or such obligor's properties or assets, in
each case, in a manner that would have a material adverse impact on the Loan
Parties operations or ability to perform their obligations under the Loan
Documents (including this Agreement), or with respect to an amount in excess of
$1,000,000.00, such event will constitute an immediate Event of Default
hereunder and an Event of Default under the Credit Agreement and the other Loan
Documents (without any notice or grace or cure period).
3.5.    Forbearance Fee. In consideration for the agreements of Administrative
Agent and Lenders in this Agreement, the Loan Parties agree to pay
Administrative Agent, for the benefit of Lenders, a forbearance fee in the
amount, and on the terms, set forth in that certain fee letter dated as of the
date hereof and delivered by U.S. Borrower to Administrative Agent (the "Fee
Letter").
SECTION 4.    INTEREST PERIOD
4.1.    Eurodollar Loans. During the Forbearance Period, notwithstanding
anything to the contrary contained in the Credit Agreement, no Loans shall be
advanced, continued or converted as Eurodollar Loans.
SECTION 5.    COVENANTS
5.1.    Reporting. On the Wednesday of each week, by no later than 5:00 p.m.
(Central Time), or such other time and day of the week as Borrowers and
Administrative Agent may agree, Loan Parties shall provide Administrative Agent
(in form and detail satisfactory to Administrative Agent and certified by the
chief financial officer of Borrowers) with: (a) a calculation of Actual
Liquidity as of the end of the last Business Day of the prior week, and (b) a
variance report that details Loan Parties' actual receipts and expenditures
through the end of the immediately preceding week, on a line-item by line-item
basis, against





--------------------------------------------------------------------------------





the Budget for the preceding week, on a cumulative basis for the preceding
four-weeks, and on a cumulative basis for the period commencing March 20, 2017
and ending on the last Business Day of the immediately preceding week.
5.2.    Additional Reporting. From time to time as and when requested by
Administrative Agent, Loan Parties shall deliver to Administrative Agent
reports, statements, detail and information concerning the Collateral and Loan
Parties' operations, business affairs and financial condition, in addition to
such items as may be required under the Credit Agreement and the other Loan
Documents.
5.3.    Proceeds of Collateral and Revolving Loans. The proceeds of Collateral,
and proceeds of Revolving Loans (if any) made during the Forbearance Period,
will be used by Loan Parties solely in accordance with the Budget, to pay the
expenses set forth in the Budget as and when such expenses are due and payable,
subject to the variances set forth in Section 5.4 below.
5.4.    Compliance with Budget. Loan Parties will not permit aggregate
expenditures (other than with respect to “Extraordinary Professional Fees” as
identified in the Budget), measured on a cumulative basis, to exceed the
percentages set forth below during the periods set forth below:
(i)    110% of the amounts set forth the Budget for the one- and two-week
periods ending March 31, 2017 and April 7, 2017;
(ii)    107.5% of the amounts set forth in the Budget for the three-week period
ending April 14, 2017; and
(iii)    105% of the amounts set forth in the Budget for the four-week period
ending April 21, 2017 and at the end of each four-week period thereafter;
provided, that, for the purposes of determining Loan Parties' compliance with
this Section, payments made by Loan Parties in compliance with Section 8.2 of
this Agreement and amounts remitted pursuant to Section 5.6 of this Agreement
shall be disregarded to the extent such payments exceed the amounts set forth in
the Budget.
5.5.    Minimum Liquidity. Loan Parties will not permit the Actual Liquidity
less the additional Revolving Loans advanced during the Forbearance Period and
outstanding at such time plus any amounts remitted to Administrative Agent
during the Forbearance Period pursuant to Section 5.6 to be (a) less than
$150,000.00 for the period from March 31, 2017 to April 14, 2017, or (b) less
than $500,000.00 for the period from April 15, 2017 and thereafter during the
Forbearance Period; provided, that, for the purposes of determining Loan
Parties' compliance with this Section, payments made by Loan Parties in
compliance with Section 8.2 of this Agreement and not included in the Budget
shall be disregarded for purposes of determining Actual Liquidity.
5.6.    Remittance of Excess Cash Balances. If and to the extent Actual
Liquidity is, on the last day of any week during the Forbearance Period, in
excess of $1,250,000.00, the amount by which Actual Liquidity is in excess of
$1,250,000.00 will be remitted to Administrative Agent for application first, to
the payment of the Revolving Loans and cash collateralization of Letters of
Credit issued from and after the date of this Agreement and prior to the end of
the Forbearance Period and second, in accordance with Section 8.5 of the Credit
Agreement.
5.7.    Interest Payments. Notwithstanding the definition of "Interest Payment
Date" as set forth in the Credit Agreement and Section 2.4 of the Credit
Agreement, during the Forbearance Period, Loan Parties agree that (x) the
Interest Payment Date for each Eurodollar Loan will be the last day of each
Interest Period





--------------------------------------------------------------------------------





with respect to such Eurodollar Loan and on the maturity date, and (y)(i) all
interest accrued on the Eurodollar Loans otherwise payable on the Interest
Payment Dates occurring during the Forbearance Period will be paid in kind and
added to the outstanding principal balance of such Eurodollar Loans on such
date, (ii) all interest accrued on the Base Rate Loans otherwise payable on
March 31, 2017 will be paid in kind and added to the outstanding principal
balance of such Base Rate Loans on such date and (iii) all interest accrued on
the Canadian Prime Rate Loans otherwise payable on March 31, 2017 will be paid
in kind and added to the outstanding principal balance of such Canadian Prime
Rate Loans on such date. Amounts which have been added to the outstanding
principal balance of the Loans pursuant to the foregoing subclause (y) shall
thereafter bear interest in accordance with Section 2.4 and otherwise be treated
as part of the outstanding principal balance of the Loans for all purposes under
the Credit Agreement and the other Loan Documents.
5.8.    March Term Loan Payment. Notwithstanding the provisions of Section
2.8(a) of the Credit Agreement, the scheduled principal payment of $250,000 on
the Term Loans otherwise payable on March 31, 2017 will instead be due and
payable on the date that the Forbearance Period terminates or expires.
5.9.    [Weekly Borrowing Base Certificates. Notwithstanding the provisions of
Section 6.5 of the Credit Agreement, during the Forbearance Period, the Loan
Parties will deliver an updated certificate in the form of Borrowing Base
Certificate required pursuant to Section 6.5 of the Credit Agreement (each, a
"Weekly Borrowing Base Certificate"), no later than March 29, 2017 and on
Wednesday of each week thereafter.  Each Weekly Borrowing Base Certificate will
include an estimate of  Receivables as of Friday of the immediately preceding
week and an estimate relating to Inventory (x) as of the last day of the second
immediately preceding calendar month, if such Weekly Borrowing Base Certificate
is delivered (or required to be delivered) during the period commencing on the
1st and ending on 19th of any calendar month or (y) as of the last day of the
immediately preceding calendar month, if such Weekly Borrowing Base Certificate
is delivered (or required to be delivered) during the period commencing on the
20th and ending on the last day of any calendar month.
5.10.    Monthly Cash Flow Forecast. On March 31, 2017 and on the last Business
Day of each subsequent month, by no later than 5:00 p.m. (Chicago) or such other
day and time as Borrowers and Administrative Agent may agree, Borrowers will
deliver to Administrative Agent a rolling thirteen (13) week cash flow forecast
on a consolidated basis for Borrowers and the other Loan Parties, in form and
detail reasonably satisfactory to Administrative Agent and accompanied by (i) a
variance report comparing the actual results for the prior month to the
forecasted results for such month as set forth in the immediately preceding cash
flow forecast and (ii) a certification on behalf of Borrowers' chief financial
officer and the CAO (as defined below) stating that (A) nothing has come to the
chief financial officer's or the CAO's attention that would lead the chief
financial officer or the CAO to believe that the information in the variance
report is incorrect or misleading in any material respect and (B) that the
applicable thirteen (13) week cash flow forecast is based on information and
assumptions that Borrowers believe to be reasonable.
5.11.    Chief Administrative Officer. During the Forbearance Period, Loan
Parties will continue to retain a chief administrative officer satisfactory to
Administrative Agent on terms and conditions satisfactory to Administrative
Agent, including, without limitation, with respect to the scope of work and
authority (the "CAO"); it being understood that the current CAO retained by the
Loan Parties is satisfactory to Administrative Agent and that the terms and
conditions pursuant to which the current CAO has been retained are satisfactory
to Administrative Agent; it being further understood that if the current CAO
terminates or suspends his engagement or is terminated or suspended for cause,
Loan Parties shall have five (5) Business Days to replace such CAO. Loan Parties
hereby authorize the CAO to meet with Administrative Agent, Lenders and their
respective advisors (in person and telephonically) and provide to Administrative
Agent such non-privileged information and reports with respect to Loan Parties
and their financial condition, businesses, assets, liabilities and prospects, as
Administrative Agent may request from time to time. Loan





--------------------------------------------------------------------------------





Parties will cause CAO to be available to Administrative Agent upon request.
Loan Parties will provide Administrative Agent with a copy of any engagement
letter or any amendment or modification thereto with any CAO before entering
into such agreement. Loan Parties will cooperate with all reasonable requests of
CAO concerning the work and authority for which the CAO was hired.
5.12.    Investment Banker. During the Forbearance Period, Loan Parties will
continue to retain an investment banker satisfactory to Administrative Agent on
terms and conditions satisfactory to Administrative Agent (the "Investment
Banker") for the purpose of considering, investigating and commencing steps to
consummate strategic alternatives, including, without limitation, a sale of the
business of Loan Parties as a going concern or in one or more transactions,
other asset sales, equity sales, refinancing transactions, capital investment
transactions, and other potential strategic transactions and alternatives in an
amount sufficient to repay or refinance the Obligations (a "Qualified Investment
Banker Engagement"); it being understood that the current Investment Banker
retained by the Loan Parties is satisfactory to Administrative Agent and that
the terms and conditions pursuant to which the current Investment Banker has
been retained are satisfactory to Administrative Agent; it being further
understood that if the current Investment Banker terminates or suspends his
engagement or is terminated or suspended for cause, Loan Parties shall have ten
(10) Business Days to replace such Investment Banker. Loan Parties will
cooperate with all reasonable requests of Investment Banker concerning the
process for which it was hired. Loan Parties hereby authorize the Investment
Banker to meet with Administrative Agent, Lenders and their respective advisors
(in person and telephonically) and provide to Administrative Agent such
non-privileged information and reports, as Administrative Agent may request from
time to time. Loan Parties will cause Investment Banker to be available to
Administrative Agent upon request. Loan Parties will provide Administrative
Agent with a copy of any engagement letter or any amendment or modification
thereto with Investment Banker before entering into such agreement. Without
limiting the generality of the foregoing, during the Forbearance Period, Loan
Parties shall (i) within two (2) Business Days of the Investment Banker's or any
Loan Party's receipt, provide to Administrative Agent copies, redacted as may be
necessary to comply with confidentiality restrictions contained therein, of all
indications of interest or similar correspondence (collectively, "Offers") from
prospective purchasers or investors for the acquisition of all or substantially
all of the assets, businesses, or equity of Loan Parties or the refinancing of
the Obligations and (ii) cause the Investment Banker to participate on weekly
(or more often as may be reasonably requested) conference calls with
Administrative Agent to provide updates with regard to the Investment Banker's
efforts to sell substantially all of the assets, businesses, or equity of Loan
Parties and refinance the Obligations. Loan Parties will use commercially
reasonable efforts to obtain the consent of any prospective purchasers or
investors to share all Offers with Administrative Agent in unredacted form,
subject to execution by Administrative Agent of a customary confidentiality
agreement.
5.13.    Milestones. Loan Parties will comply with the milestones (the
"Milestones") set forth in the Fee Letter. Any failure by Loan Parties to comply
with the Milestones will constitute an Event of Default under this Agreement,
the Credit Agreement and the other Loan Documents.
5.14.    Deposit Accounts. Loan Parties represent and warrant that Exhibit C
attached hereto contains a complete and accurate list of all Excluded Deposit
Accounts as of the date of this Agreement. In accordance with Section 6.12(d) of
the Credit Agreement, Loan Parties agree that they will not open any new deposit
accounts, other than deposit accounts maintained (a) with Administrative Agent
or (b) at other banks reasonably acceptable to Administrative Agent and subject
to deposit account control agreements.
5.15.    Overadvance. Loan Parties will not permit the aggregate principal
amount of U.S. Revolving Loans, Swing Loans and U.S. L/C Obligations to exceed
the U.S. Borrowing Base by more than (i) $1,200,000, for the period from the
date hereof through April 30, 2017, and (ii) $1,100,000, for the period from May
1,





--------------------------------------------------------------------------------





2017 through May 26, 2017. Loan Parties will not permit the aggregate principal
amount of Canadian Revolving Loans and Canadian L/C Obligations to exceed the
Canadian Borrowing Base at any time.
SECTION 6.    REPRESENTATIONS AND WARRANTIES
Each Loan Party hereby represents, warrants and covenants as follows:
6.1.    Representations in the Credit Agreement and the Other Loan Documents.
Each of the representations and warranties made by or on behalf of each Loan
Party to Administrative Agent or any Lender in the Credit Agreement or any of
the other Loan Documents was true and correct when made, and is, except for the
Specified Defaults, true and correct on and as of the date of this Agreement
with the same full force and effect as if each of such representations and
warranties had been made by each Loan Party on the date hereof and in this
Agreement.
6.2.    Binding Effect of Documents. This Agreement has been duly authorized,
executed and delivered to Administrative Agent and Lenders by each Loan Party,
is enforceable in accordance with its terms and is in full force and effect.
6.3.    No Conflict. The execution, delivery and performance of this Agreement
by each Loan Party will not violate any requirement of law or contractual
obligation of any Loan Party and will not result in, or require, the creation or
imposition of any Lien on any of their respective properties or revenues.
SECTION 7.    CONDITIONS TO EFFECTIVENESS OF CERTAIN PROVISIONS OF THIS
AGREEMENT
The effectiveness of the terms and provisions of this Agreement (other than the
terms and provisions of Sections 2 and 7, which will be effectively immediately
upon the execution of this Agreement) is subject to the following conditions
precedent:
(a)    Administrative Agent's receipt of this Agreement, duly authorized,
executed and delivered by each Loan Party;
(b)    Administrative Agent's receipt of Borrowing Base Certificates and related
reports for the fiscal quarters ending June 30, 2016, September 30, 2016, and
draft Borrowing Base Certificates and related reports for the fiscal quarter
ending December 31, 2016 and as of February 28, 2017;
(c)    Administrative Agent's receipt of an initial Weekly Borrowing Base
Certificate as of March 24, 2017 that includes include a calculation of the
Receivables as of Friday of the immediately preceding week and a calculation of
the Inventory as of January 31, 2017;
(d)    Administrative Agent's receipt of the consolidated and consolidating
balance sheet of Borrowers and their Subsidiaries as of the last day of the
fiscal quarter ended September 30, 2016, the consolidated and consolidating
statements of income, retained earnings, and cash flows of Borrowers and their
Subsidiaries for the fiscal quarter ended September 30, 2016 and the period
commencing January 1, 2016 and ending September 30, 2016, and a written
certificate signed by a Financial Officer of U.S. Borrower to the effect that to
the best of such officer's knowledge and belief no Default or Event of Default
(other than the Specified Defaults) have occurred during the periods covered by
the financial statements for the period ending September 30, 2016 and setting
forth the calculations in respect of the financial covenants set forth in
Section 7.11 of the Credit Agreement, in each case in draft form;





--------------------------------------------------------------------------------





(e)    Administrative Agent's receipt of an executed engagement agreement with
the CAO, in form and substance satisfactory to Administrative Agent; and
(f)    Administrative Agent's receipt of an executed engagement agreement with
Stifel, Nicholaus & Company, Incorporated, in form and substance satisfactory to
Administrative Agent.
SECTION 8.    MISCELLANEOUS
8.1.    Continuing Effect of Credit Agreement. Except as modified pursuant
hereto, no other changes or modifications to the Credit Agreement or any other
Loan Document are intended or implied by this Agreement and in all other
respects the Credit Agreement and the other Loan Documents hereby are ratified
and reaffirmed by all parties hereto as of the date hereof. To the extent of any
conflict between the terms of this Agreement, the Credit Agreement and the other
Loan Documents, the terms of this Agreement will govern and control. The Credit
Agreement and this Agreement will be read and construed as one agreement.
8.2.    Costs and Expenses. In addition to, and without in any way limiting, the
obligations of Borrowers set forth in Section 11.4 of the Credit Agreement, each
Borrower absolutely and unconditionally agrees to pay to Administrative Agent,
on demand by Administrative Agent at any time, whether or not all or any of the
transactions contemplated by this Agreement are consummated: all reasonable
fees, costs and expenses incurred by Administrative Agent and any of its
directors, officers, employees or agents (including, without limitation,
reasonable fees, costs and expenses incurred of any counsel to Administrative
Agent), regardless of whether Administrative Agent or any such other Person is a
prevailing party, in connection with (a) the preparation, negotiation,
execution, delivery or enforcement of this Agreement, the Credit Agreement, the
other Loan Documents and any agreements, documents or instruments contemplated
hereby and thereby, and (b) any investigation, litigation or proceeding related
to this Agreement, the Credit Agreement, or any other Loan Document or any act,
omission, event or circumstance in any matter related to any of the foregoing.
8.3.    Further Assurances. At Borrowers' expense, the parties hereto will
execute and deliver such additional documents and take such further action as
may be reasonably requested by Administrative Agent in order to effectuate the
provisions and purposes of this Agreement.
8.4.    Successors and Assigns; No Third-Party Beneficiaries. This Agreement
will be binding upon and inure to the benefit of each of the parties hereto and
their respective successors and assigns. No Person other than the parties hereto
and, in the case of Sections 8.6 and 8.7 hereof, the Releasees, shall have any
rights hereunder or be entitled to rely on this Agreement and all third-party
beneficiary rights (other than the rights of the Releasees under Sections 8.6
and 8.7 hereof) are hereby expressly disclaimed.
8.5.    Survival of Representations, Warranties and Covenants. All
representations, warranties, covenants and releases of each Loan Party made in
this Agreement or any other document furnished in connection with this Agreement
will survive the execution and delivery of this Agreement and the Forbearance
Period, and no investigation by Administrative Agent or any Lender, or any
closing, will affect the representations and warranties or the right of
Administrative Agent and Lenders to rely upon them.
8.6.    Release.
(a)    In consideration of the agreements of Administrative Agent and Lenders
contained herein and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, each Borrower and each Guarantor,
on behalf of itself and its successors and assigns, and its present and former
members, managers, shareholders, affiliates, subsidiaries, divisions,
predecessors, directors, officers,





--------------------------------------------------------------------------------





attorneys, employees, agents, legal representatives and other representatives
(each Borrower, each Guarantor and all such other Persons being hereinafter
referred to collectively as the "Releasing Parties" and individually as a
"Releasing Party"), hereby absolutely, unconditionally and irrevocably releases,
remises and forever discharges Administrative Agent, each Lender, and each of
their respective successors and assigns, and their respective present and former
shareholders, members, managers, affiliates, subsidiaries, divisions,
predecessors, directors, officers, attorneys, employees, agents, legal
representatives and other representatives (Administrative Agent, Lenders and all
such other Persons being hereinafter referred to collectively as the "Releasees"
and individually as a "Releasee"), of and from any and all demands, actions,
causes of action, suits, damages and any and all other claims, counterclaims,
defenses, rights of set‑off, demands and liabilities whatsoever (individually, a
"Claim" and collectively, "Claims") of every kind and nature, known or unknown,
suspected or unsuspected, at law or in equity, which any Releasing Party or any
of its successors, assigns, or other legal representatives may now or hereafter
own, hold, have or claim to have against the Releasees or any of them for, upon,
or by reason of any circumstance, action, cause or thing whatsoever which arises
at any time on or prior to the date of this Agreement, for or on account of, or
in relation to, or in any way in connection with this Agreement, the Credit
Agreement, any of the other Loan Documents or any of the transactions hereunder
or thereunder. Releasing Parties hereby represent to the Releasees that they
have not assigned or transferred any interest in any Claims against any Releasee
prior to the date hereof.
(b)    Each Borrower and each Guarantor understands, acknowledges and agrees
that the release set forth above may be pleaded as a full and complete defense
to any Claim and may be used as a basis for an injunction against any action,
suit or other proceeding which may be instituted, prosecuted or attempted in
breach of the provisions of such release.
(c)    Each Borrower and each Guarantor agrees that no fact, event,
circumstance, evidence or transaction which could now be asserted or which may
hereafter be discovered will affect in any manner the final, absolute and
unconditional nature of the release set forth above.
8.7.    Covenant Not to Sue. Each Releasing Party hereby absolutely,
unconditionally and irrevocably covenants and agrees with and in favor of each
Releasee that it will not sue (at law, in equity, in any regulatory proceeding
or otherwise) any Releasee on the basis of any Claim released, remised and
discharged by any Releasing Party pursuant to Section 8.6 above. If any
Releasing Party violates the foregoing covenant, each Loan Party, for itself and
its successors and assigns, and its present and former members, managers,
shareholders, affiliates, subsidiaries, divisions, predecessors, directors,
officers, attorneys, employees, agents, legal representatives and other
representatives, agrees to pay, in addition to such other damages as any
Releasee may sustain as a result of such violation, all attorneys' fees and
costs incurred by any Releasee as a result of such violation.
8.8.    Severability. Any provision of this Agreement held by a court of
competent jurisdiction to be invalid or unenforceable will not impair or
invalidate the remainder of this Agreement.
8.9.    Reviewed by Attorneys. Each Loan Party represents and warrants to
Administrative Agent and Lenders that it (a) understands fully the terms of this
Agreement and the consequences of the execution and delivery of this Agreement,
(b) has been afforded an opportunity to discuss this Agreement with, and have
this Agreement reviewed by, such attorneys and other persons as such Loan Party
may wish, and (c) has entered into this Agreement and executed and delivered all
documents in connection herewith of its own free will and accord and without
threat, duress or other coercion of any kind by any Person. The parties hereto
acknowledge and agree that neither this Agreement nor the other documents
executed pursuant hereto will be construed more favorably in favor of one than
the other based upon which party drafted the same, it being acknowledged that
all parties hereto contributed substantially to the negotiation and preparation
of this Agreement and the other documents executed pursuant hereto or in
connection herewith.





--------------------------------------------------------------------------------





8.10.    Disgorgement. If Administrative Agent or any Lender is, for any reason,
compelled by a court or other tribunal of competent jurisdiction to surrender or
disgorge any payment, interest or other consideration described hereunder to any
person because the same is determined to be void or voidable as a preference,
fraudulent conveyance, impermissible set-off or for any other reason, such
indebtedness or part thereof intended to be satisfied by virtue of such payment,
interest or other consideration will be revived and continue as if such payment,
interest or other consideration had not been received by Administrative Agent or
such Lender, and Loan Parties will be liable to, and will indemnify, defend and
hold Administrative Agent or such Lender harmless for, the amount of such
payment or interest surrendered or disgorged. The provisions of this Section
will survive repayment of the Obligations or any termination of the Credit
Agreement or any other Loan Document.
8.11.    Tolling of Statute of Limitations. Each and every statute of
limitations or other applicable law, rule or regulation governing the time by
which Administrative Agent must commence legal proceedings or otherwise take any
action against any Borrower or any Guarantor with respect to any Specified
Default or breach or default that exists on or prior to the expiration or
termination of the Forbearance Period and arises under or in respect of the
Credit Agreement or any other Loan Document shall be tolled during the
Forbearance Period. Each Borrower and each Guarantor agrees, to the fullest
extent permitted by law, not to include such period of time as a defense
(whether equitable or legal) to any legal proceeding or other action by
Administrative Agent in the exercise of its rights or remedies referred to in
the immediately preceding sentence.
8.12.    Relationship. Each Loan Party agrees that the relationship between
Administrative Agent and Borrowers and between each Lender and Borrowers is that
of creditor and debtor and not that of partners or joint venturers. This
Agreement does not constitute a partnership agreement, or any other association
between Administrative Agent and any Loan Party or between any Lender and any
Loan Party. Each Loan Party acknowledges that Administrative Agent and each
Lender has acted at all times only as a creditor to Borrowers within the normal
and usual scope of the activities normally undertaken by a creditor and in no
event has Administrative Agent or any Lender attempted to exercise any control
over any Loan Party or its business or affairs. Each Loan Party further
acknowledges that Administrative Agent and each Lender has not taken or failed
to take any action under or in connection with its respective rights under the
Credit Agreement or any of the other Loan Documents that in any way or to any
extent has interfered with or adversely affected such Loan Parties' ownership of
Collateral.
8.13.    Governing Law: Consent to Jurisdiction and Venue. EXCEPT AS OTHERWISE
EXPRESSLY PROVIDED IN THE CREDIT AGREEMENT AND ANY OF THE OTHER LOAN DOCUMENTS,
THIS AGREEMENT, THE CREDIT AGREEMENT AND THE OTHER LOAN DOCUMENTS AND THE RIGHTS
AND OBLIGATIONS OF THE PARTIES HEREUNDER AND THEREUNDER WILL BE GOVERNED BY, AND
CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF ILLINOIS,
WITHOUT REGARD TO CONFLICTS OF LAWS PRINCIPLES. EACH BORROWER HEREBY CONSENTS
AND AGREES THAT THE STATE OR FEDERAL COURTS LOCATED IN COOK COUNTY, ILLINOIS
WILL HAVE EXCLUSIVE JURISDICTION TO HEAR AND DETERMINE ANY CLAIMS OR DISPUTES
BETWEEN ANY LOAN PARTY AND ADMINISTRATIVE AGENT OR ANY LENDER PERTAINING TO THIS
AGREEMENT OR THE CREDIT AGREEMENT OR THE OTHER LOAN DOCUMENTS OR TO ANY MATTER
ARISING OUT OF OR RELATED TO THIS AGREEMENT OR THE CREDIT AGREEMENT OR ANY OF
THE LOAN DOCUMENTS; AND FURTHER PROVIDED, THAT NOTHING IN THIS AGREEMENT WILL BE
DEEMED OR OPERATE TO PRECLUDE AGENT FROM BRINGING SUIT OR TAKING OTHER LEGAL
ACTION IN ANY OTHER JURISDICTION TO COLLECT THE OBLIGATIONS, TO REALIZE ON THE
COLLATERAL OR ANY OTHER SECURITY FOR THE OBLIGATIONS, OR TO





--------------------------------------------------------------------------------





ENFORCE A JUDGMENT OR OTHER COURT ORDER IN FAVOR OF ADMINISTRATIVE AGENT. EACH
LOAN PARTY EXPRESSLY SUBMITS AND CONSENTS IN ADVANCE TO SUCH JURISDICTION IN ANY
ACTION OR SUIT COMMENCED IN ANY SUCH COURT, AND EACH LOAN PARTY HEREBY WAIVES
ANY OBJECTION WHICH IT MAY HAVE BASED UPON LACK OF PERSONAL JURISDICTION,
IMPROPER VENUE OR FORUM NON CONVENIENS AND HEREBY CONSENTS TO THE GRANTING OF
SUCH LEGAL OR EQUITABLE RELIEF AS IS DEEMED APPROPRIATE BY SUCH COURT. EACH LOAN
PARTY HEREBY WAIVES PERSONAL SERVICE OF ANY AND ALL PROCESS ISSUED IN ANY SUCH
ACTION OR SUIT AND AGREES THAT SERVICE OF SUCH PROCESS MAY BE MADE BY REGISTERED
OR CERTIFIED MAIL ADDRESSED TO SUCH LOAN PARTY AT THE ADDRESS SET FORTH IN THE
CREDIT AGREEMENT AND THAT SERVICE SO MADE WILL BE DEEMED COMPLETED UPON THE
EARLIER OF SUCH BORROWER'S ACTUAL RECEIPT THEREOF OR THREE (3) DAYS AFTER THE
SAME HAS BEEN POSTED.
8.14.    Waivers.
(a)    Mutual Waiver of Jury Trial. THE PARTIES HERETO WAIVE ALL RIGHTS TO TRIAL
BY JURY IN ANY ACTION, SUIT, OR PROCEEDING BROUGHT TO RESOLVE ANY DISPUTE,
WHETHER ARISING IN CONTRACT, TORT, OR OTHERWISE BETWEEN ADMINISTRATIVE AGENT OR
ANY LENDER AND ANY LOAN PARTY ARISING OUT OF, CONNECTED WITH, RELATED OR
INCIDENTAL TO THE RELATIONSHIP ESTABLISHED BETWEEN THEM IN CONNECTION WITH THIS
AGREEMENT OR THE CREDIT AGREEMENT OR THE OTHER LOAN DOCUMENTS OR THE
TRANSACTIONS RELATED THERETO.
(b)    Waivers by Borrowers and Guarantors. Borrowers and Guarantors hereby
waive any rights any Borrower or any Guarantor may have upon payment in full of
the Obligations to require Administrative Agent to terminate its security
interest in the Collateral, other collateral or in any other property of any
Borrower or any Guarantor until termination of the Credit Agreement in
accordance with its terms and the execution by each Borrower and each Guarantor
of an agreement indemnifying Administrative Agent from any loss or damage
Administrative Agent may incur as the result of dishonored checks or other items
of payment received by Administrative Agent from any Loan Party or any account
debtor and applied to the obligations and releasing and indemnifying, in the
same manner as described in Section 8.6 of this Agreement, the Releasees from
all claims arising on or before the date of such termination. Borrowers and
Guarantors each acknowledge that the foregoing waiver is a material inducement
to Administrative Agent in entering this Agreement and that Administrative Agent
is relying upon the foregoing waiver in its future dealings with Borrowers and
Guarantors.
8.15.    Counterparts. This Agreement may be executed and delivered via
facsimile or email (in .pdf format) transmission with the same force and effect
as if an original were executed and may be executed in any number of
counterparts, but all of such counterparts shall together constitute but one and
the same agreement.
[signatures on following page]





















--------------------------------------------------------------------------------











IN WITNESS WHEREOF, this Agreement is executed and delivered as of the day and
year first above written.


FENIX PARTS, INC., as U.S. Borrower 

 
By /s/ Kent Robertson
Name Kent Robertson
Title  President and CEO
FENIX PARTS CANADA, INC., as Canadian Borrower 

 
By /s/ Kent Robertson
Name Kent Robertson
Title  President and CEO
DON'S AUTOMOTIVE MALL, INC., as a Guarantor 

 
By /s/ Kent Robertson
Name Kent Robertson
Title  President and CEO
EISS BROTHER, INC., as a Guarantor 

By /s/ Kent Robertson
Name Kent Robertson
Title  President and CEO
GARY'S U-PULL IT, INC., as a Guarantor 

By /s/ Kent Robertson
Name Kent Robertson
Title  President and CEO
GREEN OAK INVESTMENTS LLC, as a Guarantor 

 
By /s/ Kent Robertson
Name Kent Robertson
Title  President and CEO
HORSEHEADS AUTOMOTIVE RECYCLING, INC., as a Guarantor 

 
By /s/ Kent Robertson
Name Kent Robertson
Title  President and CEO
LEESVILLE AUTO-WRECKERS, INC., as a Guarantor 

 
By /s/ Kent Robertson
Name Kent Robertson
Title  President and CEO






--------------------------------------------------------------------------------





STANDARD AUTO WRECKERS INC., as a Guarantor 

 
By /s/ Kent Robertson
Name Kent Robertson
Title  President and CEO
JERRY BROWN, LTD., as a Guarantor 

 
By /s/ Kent Robertson
Name Kent Robertson
Title  President and CEO
OCEAN COUNTY AUTO WRECKERS, INC., as a Guarantor 

 
By /s/ Kent Robertson
Name Kent Robertson
Title  President and CEO
BUTLER AUTO SALES AND PARTS, INC., as a Guarantor 

 
By /s/ Kent Robertson
Name Kent Robertson
Title  President and CEO
TRI-CITY AUTO SALVAGE, INC., as a Guarantor 

 
By /s/ Kent Robertson
Name Kent Robertson
Title  President and CEO
2434861 ONTARIO INC., as a Guarantor 

 
By /s/ Kent Robertson
Name Kent Robertson
Title  President and CEO








--------------------------------------------------------------------------------





 
BMO HARRIS BANK N.A., as Administrative Agent and as a Lender 

 
By /s/ Bridget Garavalia
Name Bridget Garavalia
Title   Director


BANK OF MONTREAL, as a Lender 

 
By /s/ Helen Alvarez-Hernandez
Name Helen Alvarez-Hernandez
Title   Director












--------------------------------------------------------------------------------





EXHIBIT A
to
FORBEARANCE AGREEMENT
Specified Defaults


Existing Defaults
1.
An Event of Default under Section 8.1(b) of the Credit Agreement as a result of
Loan Parties' failure to timely deliver a Borrowing Base Certificate and related
reports for the fiscal quarter ending June 30, 2016, as required by Section
6.5(a) of the Credit Agreement;



2.
An Event of Default under Section 8.1(b) of the Credit Agreement as a result of
Loan Parties' failure to timely deliver a Borrowing Base Certificate and related
reports for the fiscal quarter ending September 30, 2016, as required by Section
6.5(a) of the Credit Agreement;



3.
An Event of Default under Section 8.1(b) of the Credit Agreement as a result of
Loan Parties' failure to timely deliver a Borrowing Base Certificate and related
reports for the fiscal quarter ending December 31, 2016, as required by Section
6.5(a) of the Credit Agreement;



4.
An Event of Default under Section 8.1(b) of the Credit Agreement as a result of
Loan Parties' failure to timely deliver a copy of the consolidated and
consolidating balance sheet of Borrowers and their Subsidiaries as of the last
day of the fiscal quarter ending June 30, 2016 and the consolidated and
consolidating statements of income, retained earnings, and cash flows of
Borrowers and their Subsidiaries for the fiscal quarter and for the fiscal year
to date period then ended, as required by Section 6.5(b) of the Credit
Agreement;



5.
An Event of Default under Section 8.1(b) of the Credit Agreement as a result of
Loan Parties' failure to timely deliver a copy of the consolidated and
consolidating balance sheet of Borrowers and their Subsidiaries as of the last
day of the fiscal quarter ending September 30, 2016 and the consolidated and
consolidating statements of income, retained earnings, and cash flows of
Borrowers and their Subsidiaries for the fiscal quarter and for the fiscal year
to date period then ended, as required by Section 6.5(b) of the Credit
Agreement;



6.
An Event of Default under Section 8.1(b) of the Credit Agreement as a result of
Loan Parties' failure to timely deliver a copy of the consolidated and
consolidating balance sheet of Borrowers and their Subsidiaries as of the last
day of the fiscal quarter ending December 31, 2016 and the consolidated and
consolidating statements of income, retained earnings, and cash flows of
Borrowers and their Subsidiaries for the fiscal quarter and for the fiscal year
to date period then ended, as required by Section 6.5(b) of the Credit
Agreement;



7.
An Event of Default under Section 8.1(b) of the Credit Agreement as a result of
Loan Parties' failure to timely deliver a written certificate signed by a
Financial Officer of U.S. Borrower to the effect that to the best of such
officer's knowledge and belief no Default or Event of Default has occurred
during the period covered by the financial statements for the period ending June
30, 2016 and setting forth the calculations supporting such statements in
respect of Section 7.11 of the Credit Agreement, as required by Section 6.5(j)
of the Credit Agreement;






--------------------------------------------------------------------------------







8.
An Event of Default under Section 8.1(b) of the Credit Agreement as a result of
Loan Parties' failure to timely deliver a written certificate signed by a
Financial Officer of U.S. Borrower to the effect that to the best of such
officer's knowledge and belief no Default or Event of Default has occurred
during the period covered by the financial statements for the period ending
September 30, 2016 and setting forth the calculations supporting such statements
in respect of Section 7.11 of the Credit Agreement, as required by Section
6.5(j) of the Credit Agreement;



9.
An Event of Default under Section 8.1(b) of the Credit Agreement as a result of
Loan Parties' failure to timely deliver a written certificate signed by a
Financial Officer of U.S. Borrower to the effect that to the best of such
officer's knowledge and belief no Default or Event of Default has occurred
during the period covered by the financial statements for the period ending
December 31, 2016 and setting forth the calculations supporting such statements
in respect of Section 7.11 of the Credit Agreement, as required by Section
6.5(j) of the Credit Agreement;



10.
An Event of Default under Section 8.1(b) of the Credit Agreement as a result of
Borrowers' failure to maintain a Total Leverage Ratio of less than or equal to
4.50 to 1.00 for the fiscal quarter ended June 30, 2016, as required by Section
7.11(b) of the Credit Agreement;



11.
An Event of Default under Section 8.1(b) of the Credit Agreement as a result of
Borrowers' failure to maintain a Total Leverage Ratio of less than or equal to
4.50 to 1.00 for the fiscal quarter ended September 30, 2016, as required by
Section 7.11(b) of the Credit Agreement;



12.
An Event of Default under Section 8.1(b) of the Credit Agreement as a result of
Borrowers' failure to maintain a Total Leverage Ratio of less than or equal to
4.50 to 1.00 for the fiscal quarter ended December 31, 2016, as required by
Section 7.11(b) of the Credit Agreement;



13.
An Event of Default under Section 8.1(a) of the Credit Agreement as a result of
U.S. Borrower's failure to repay the Obligations in the amount by which the
unpaid principal balance of the U.S. Revolving Loans, Swing Loans and U.S. L/C
Obligations outstanding as of June 30, 2016 exceeded the U.S. Borrowing Base as
then determined and computed, as required by Section 2.9(b)(iv) of the Credit
Agreement;



14.
An Event of Default under Section 8.1(a) of the Credit Agreement as a result of
U.S. Borrower's failure to repay the Obligations in the amount by which the
unpaid principal balance of the U.S. Revolving Loans, Swing Loans and U.S. L/C
Obligations outstanding as of September 30, 2016 exceeded the U.S. Borrowing
Base as then determined and computed, as required by Section 2.9(b)(iv) of the
Credit Agreement;



15.
An Event of Default under Section 8.1(a) of the Credit Agreement as a result of
U.S. Borrower's failure to repay the Obligations in the amount by which the
unpaid principal balance of the U.S. Revolving Loans, Swing Loans and U.S. L/C
Obligations outstanding as of December 31, 2016 exceeded the U.S. Borrowing Base
as then determined and computed, as required by Section 2.9(b)(iv) of the Credit
Agreement;



16.
An Event of Default under Section 8.1(b) of the Credit Agreement as a result of
Borrowers' failure to maintain a Fixed Charge Coverage Ratio of not less than or
equal to 1.20 to 1.00 for the fiscal quarter ended June 30, 2016, as required by
Section 7.11(c) of the Credit Agreement;








--------------------------------------------------------------------------------





17.
An Event of Default under Section 8.1(b) of the Credit Agreement as a result of
Borrowers' failure to maintain a Fixed Charge Coverage Ratio of not less than or
equal to 1.20 to 1.00 for the fiscal quarter ended September 30, 2016, as
required by Section 7.11(c) of the Credit Agreement; and



18.
An Event of Default under Section 8.1(b) of the Credit Agreement as a result of
Borrowers' failure to maintain a Fixed Charge Coverage Ratio of not less than or
equal to 1.20 to 1.00 for the fiscal quarter ended December 31, 2016, as
required by Section 7.11(c) of the Credit Agreement.





Anticipated Defaults
1.
An Event of Default under Section 8.1(b) of the Credit Agreement as a result of
Loan Parties' failure to timely deliver a Borrowing Base Certificate and related
reports for the fiscal quarter ending December 31, 2016, as required by Section
6.5(a) of the Credit Agreement;



2.
An Event of Default under Section 8.1(b) of the Credit Agreement as a result of
Loan Parties' failure to timely deliver a written certificate signed by a
Financial Officer of U.S. Borrower to the effect that to the best of such
officer's knowledge and belief no Specified Default has occurred during the
period covered by the financial statements for the period ending March 31, 2017
and setting forth the calculations supporting such statements in respect of
Section 7.11 of the Credit Agreement, as required by Section 6.5(j) of the
Credit Agreement;



3.
An Event of Default under Section 8.1(b) of the Credit Agreement as a result of
Borrowers' failure to maintain a Total Leverage Ratio of less than or equal to
4.50 to 1.00 for the fiscal quarter ended March 31, 2017, as required by Section
7.11(b) of the Credit Agreement;



4.
An Event of Default under Section 8.1(a) of the Credit Agreement as a result of
U.S. Borrower's failure to repay the Obligations in the amount by which the
unpaid principal balance of the U.S. Revolving Loans, Swing Loans and U.S. L/C
Obligations outstanding as of March 31, 2017 exceeded the U.S. Borrowing Base as
then determined and computed, as required by Section 2.9(b)(iv) of the Credit
Agreement; and



5.
An Event of Default under Section 8.1(b) of the Credit Agreement as a result of
Borrowers' failure to maintain a Fixed Charge Coverage Ratio of not less than or
equal to 1.20 to 1.00 for the fiscal quarter ended March 31, 2017, as required
by Section 7.11(c) of the Credit Agreement.






--------------------------------------------------------------------------------







EXHIBIT B
to
FORBEARANCE AGREEMENT
BUDGET


[Omitted]





--------------------------------------------------------------------------------





EXHIBIT C
to
FORBEARANCE AGREEMENT
EXCLUDED DEPOSIT ACCOUNTS


[Omitted]







